Citation Nr: 0527156	
Decision Date: 10/05/05    Archive Date: 10/17/05	

DOCKET NO.  03-19 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1944 to June 
1946, and again from June 1951 to October 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which continued a 
noncompensable evaluation for the veteran's bilateral hearing 
loss.  A special processing team in Cleveland assessed the 
increased rating claim, and the Portland, Oregon, RO issued 
the decision, and it appears that the claims folder has 
continued to be maintained in Portland.  

In August 2004, the Board remanded this appeal for a more 
current VA audiometric examination consistent with the 
veteran's report of worsening hearing at a video conference 
hearing before the undersigned conducted in August 2004.  
That development was completed on remand.  The Board remand 
also requested the RO to address the question of the 
veteran's reported tinnitus and, during the most recent 
remand, the RO granted service connection for bilateral 
tinnitus with a 10 percent evaluation in a July 2005 rating 
decision.  The development requested on remand has been 
completed in full, and the case is now ready for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  At all times during the pendency of this appeal, 
including two private and two VA audiometric examinations, 
the veteran's hearing has been recorded as Level I for each 
ear, which warrants the assignment of no more than the 
currently assigned noncompensable evaluation in accordance 
with 38 C.F.R. § 4.85, Tables VI and VII.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
the veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.10, 4.85, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

A review of the claims folder reveals that in September 2001 
the RO acknowledged receipt of the veteran's claim for 
increase and notified him that it would collect any VA and/or 
private medical records which he identified as relevant to 
his claim.  He was notified that he would be scheduled for a 
VA examination, if appropriate.  He was subsequently 
scheduled for a VA audiometric examination, conducted in 
March 2002.  The veteran submitted two reports of private 
audiometric VA examinations.  He was provided the regulations 
implementing VCAA in the May 2003 statement of the case.  The 
veteran availed himself of the opportunity of providing sworn 
testimony before the undersigned at a video conference 
hearing conducted in March 2004.  Although proper development 
of the veteran's claim was clearly conducted, the veteran had 
not received procedurally correct VCAA notice, but this was 
remedied following the Board's August 2004 remand, when the 
veteran was provided such notice in August 2004.  That 
notification informed the veteran of the evidence necessary 
to substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
requested him to submit any relevant evidence in his 
possession.  The veteran, pursuant to the Board's remand, was 
provided another VA audiometric examination in December 2004.  

All known and available relevant records have been collected 
for review.  Two VA and two private audiometric examinations 
have been conducted during the pendency of this appeal.  The 
veteran has testified at a hearing.  The Board finds that 
there has been substantial compliance with VCAA in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that in July 2005, the veteran forwarded the 
results of an audiometric examination directly to the Board 
without a waiver of initial RO consideration.  Review of this 
evidence, however, reveals that it is simply a duplicate copy 
of the most recent December 2004 VA audiometric examination 
which was on file and discussed by the RO in its July 2005 
supplemental statement of the case.  

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disability in claims for disability 
compensation.  The provision of the Schedule represent the 
average impairment in earning capacity in civil occupations 
resulting from those disabilities, as far as can be 
determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  In reviewing 
the disability evaluations in this appeal, the Board is bound 
by the provisions of the Schedule which govern the assignment 
of disability ratings for impairment of auditory acuity.  
38 C.F.R. § 4.85.  

Evaluations of defective hearing range from noncompensable to 
100 percent based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric testing 
for the frequencies at 1,000, 2,000, 3,000, and 4,000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from defective hearing, the revised Rating Schedule 
establishes 11 auditory acuity levels designated from 
Level I, for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. Part 4, § 4.85, Diagnostic 
Codes 6100-6110.  

Analysis:  The veteran filed his claim for an increased 
evaluation for bilateral hearing loss in August 2001.  He 
submitted the record of a private audiometric examination 
which had been performed in July 2001.  The reported pure 
tone decibel thresholds for the relevant frequencies at 
1,000, 2,000, 3,000, and 4,000 Hertz were 10, 15, 25, and 40 
for the right ear, and 10, 30, 60, and 65 for the left ear.  
The average pure tone decibel thresholds were 23 for the 
right ear, and 41 for the left ear.  This private audiometric 
examination did not include a report of controlled speech 
discrimination testing.  

The veteran was provided a VA audiometric examination in 
March 2002.  The pure tone decibel thresholds for the 
relevant frequencies of speech were 10, 20, 35, and 40 for 
the right ear, and 15, 40, 65, and 70 for the left ear.  The 
average pure tone decibel thresholds for the relevant 
frequencies were 26 for the right ear, and 48 for the left 
ear.  Controlled speech discrimination was recorded as 
100 percent for the right ear and 96 percent for the left 
ear.  Using Table VI at 38 C.F.R. § 4.85, shows the veteran 
to have Level I hearing for each ear and, under Table VII, 
this equates to a noncompensable evaluation.  

The veteran submitted the record of a private audiometric 
examination conducted in October 2002.  The pure tone decibel 
thresholds for the relevant frequencies of speech were 40, 
45, X, and 65 for the right ear, and 15, 50, X, and 65 for 
the left ear (no results were reported for the pure tone 
decibel thresholds at 3,000 Hertz for either ear).  The 
veteran's speech discrimination, however, was reported, at 
100 percent for the right ear and 88 percent for the left 
ear.  

In March 2004, the veteran testified at a hearing before the 
undersigned.  It was his essential contention that his 
hearing loss had increased in severity since the time of 
earlier VA audiometric examination in March 2002.  He 
provided a detailed description of the difficulty he had with 
his present level of hearing loss and also described what 
appeared to be a symptom of tinnitus.  The veteran indicated 
that he wore a hearing aid but only for the left ear.  

Pursuant to the Board's most recent August 2004 remand, the 
veteran was provided his most recent VA audiometric 
examination in December 2004.  The pure tone decibel 
thresholds for the relevant frequencies of speech for the 
right ear were 30, 40, 55, and 50, and for the left ear were 
30, 50, 70, and 75.  These average to 44 for the right ear 
and 56 for the left ear.  Speech discrimination was 
100 percent for the right ear and 92 percent for the left 
ear.  Again, Table VI applies to show a result of Level I for 
each ear, and Table VII thus assigns a noncompensable 
evaluation.  

A clear preponderance of the evidence is therefore against an 
increased (compensable) evaluation for the veteran's 
bilateral hearing loss.  Although it is clear that during the 
pendency of this appeal from 2001 through late 2004, the 
veteran's hearing acuity is shown to have diminished, it has 
not diminished sufficiently in either the pure tone decibel 
thresholds or reported speech discrimination to warrant the 
assignment of a compensable evaluation.  The veteran should 
understand that the Board has no discretion with respect to 
the assignment of compensable evaluations when evaluating 
hearing loss disability cases.  The results of qualified 
audiometric examinations must simply be applied to the 
schedular criteria assigned in the Rating Schedule.  

Should the veteran continue to experience a degradation in 
the degree and level of his hearing loss disability, he 
should again request VA to provide him with VA audiometric 
examination.  At such time as the results of a qualified 
audiometric examination show that a compensable evaluation 
may be awarded, then such action may be warranted at that 
time.  

ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.  


	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


